DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/22/2021 has been entered and fully considered.
Claims 1-17 are pending in Instant Application.

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Rao fails to teach the claimed feature of "wherein the generating of the trigger signal to trigger the at least one second safety function is performed: in response to a recognition of a trigger signal, which has been generated in response to a recognized occurrence of an event, to trigger the first safety function, the generation of the trigger signal to trigger the at least one second safety function not being performed in response to the recognized occurrence of the event; and/or in response to a recognition that the first safety function has been triggered", recited in claim 1. 
	The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. Examiner would like to indicate that the limitation is an “or” statement, which indicates that a trigger signal to trigger the second safety function is performed by A or B or both. With that said, Examiner would like to indicate that the limitation can merely state that the second safety function is being activated by generating a signal in response to a first safety 
	Now Examiner would like to point to paragraph [0010] of the Rao reference where it states that “The controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated”.
	This indicates that the first vehicle safety countermeasure will be activated (by providing a signal to turn on i.e. trigger signal) once a threat is detected. This also indicates that the second vehicle safety countermeasure will become active as well when the first vehicle safety countermeasure is already activated. The second vehicle safety countermeasure will be activated by the same process as the first vehicle safety countermeasure, activation signals. In the second mode, the second vehicle safety countermeasure will activate once the first vehicle safety countermeasure is activated. 		Examiner agrees the controller is making the assessment of the collision, and indicate decide to activate the first vehicle safety countermeasure however the claim does not exclude this interpretation. Controller detects a possible collision, and activated (triggers) the first vehicle safety countermeasure, and because the first vehicle safety countermeasure is activated, the second vehicle safety countermeasure is further activated based on the first vehicle safety countermeasure being turned on. 
	Therefore, Rao does teach "wherein the generating of the trigger signal to trigger the at least one second safety function is performed: in response to a recognition of .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (USPGPub 2004/0117116).	As per claim 1, Rao discloses a method for triggering at least two safety functions from a predefined plurality of safety functions in a motor vehicle (see at least abstract; wherein providing a first vehicle safety countermeasure and providing a second vehicle safety countermeasure), the at least two safety functions including a first safety function and at least one second safety function that is different than the first safety function (see at least paragraph 0041; wherein each countermeasure may have an individual actuator associated therewith. In that case, controller 12 may direct the individual countermeasure actuator to activate the particular countermeasure. Examples of a countermeasure within the countermeasure system include occupant seatbelt pretensioners, bumper height changing including nose-dipping, braking, the pre-arming of internal airbags, the deployment of exterior or internal airbags, pedal control, steering column positioning, head restraint and knee bolster control), and the method comprising: 	in an instance in which the first safety function is triggered, generating a trigger signal to trigger the at least one second safety function (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated), wherein the generating of the trigger signal to trigger the at least one second safety function is performed: 		in response to a recognition of a trigger signal, which has been generated in response to a recognized occurrence of an event, to trigger the first safety function, the generation of the trigger signal to trigger the at least one second safety function not being performed in response to the recognized occurrence of the event (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated); and/or  		in response to a recognition that the first safety function has been triggered (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated).  	As per claim 2, Rao discloses wherein the first safety function and each of the at least one second safety function are different from one another, and the first safety function and each of the at least one second safety function is a respective function selected from a group consisting of: intervention by at least one driver assistance system; influencing of at least one system for autonomous driving; triggering of at least one protection system for occupants of the motor vehicle; changing of a trigger threshold of at least one protection system for occupants of the motor vehicle; triggering of at least one protection system for external road users; changing of a trigger threshold of at least one protection system for external road users; changing at least one active structure of a body of the motor vehicle; adjusting at least one convenience function for the protection of occupants of the motor vehicle; and triggering of at least one multimedia function (see at least paragraph 0041; wherein each countermeasure may have an individual actuator associated therewith. In that case, controller 12 may direct the individual countermeasure actuator to activate the particular countermeasure. Examples of a countermeasure within the countermeasure system include occupant seatbelt pretensioners, bumper height changing including nose-dipping, braking, the pre-arming of internal airbags, the deployment of exterior or internal airbags, pedal control, steering column positioning, head restraint and knee bolster control).  	As per claim 8, Rao discloses a control unit for a motor vehicle (see at least Figure 3; item 12), the control unit comprising a computer (see at least paragraph 0026; wherein the controller 12 is a preferably a microprocessor-based controller that is coupled to a memory 14 and a timer 16), wherein the computer is configured to perform a method for triggering at least two safety functions from a predefined plurality of safety functions in the motor vehicle (see at least abstract; wherein providing a first vehicle safety countermeasure and providing a second vehicle safety countermeasure), the at least two safety functions including a first safety function and at least one second safety function that is different than the first safety function (see at least paragraph 0041; wherein each countermeasure may have an individual actuator associated therewith. In that case, controller 12 may direct the individual countermeasure actuator to activate the particular countermeasure. Examples of a countermeasure within the countermeasure system include occupant seatbelt pretensioners, bumper height changing including nose-dipping, braking, the pre-arming of internal airbags, the deployment of exterior or internal airbags, pedal control, steering column positioning, head restraint and knee bolster control), and the method comprising: 	in an instance in which the first safety function is triggered, generating a trigger signal to trigger the at least one second safety function (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated), wherein the generating of the trigger signal to trigger the at least one second safety function is performed: 		in response to a recognition of a trigger signal, which has been generated in response to a recognized occurrence of an event, to trigger the first safety function, the generation of the trigger signal to trigger the at least one second safety function not being performed in response to the recognized occurrence of the event (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated); and/or  		in response to a recognition that the first safety function has been triggered (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated).  	As per claim 11, Rao discloses a non-transitory machine-readable memory medium on which is stored a computer program that is executable by a computer and that, when executed by the computer (see at least paragraph 0026; wherein the controller 12 is a preferably a microprocessor-based controller that is coupled to a memory 14 and a timer 16. Memory 14 and timer 16 are illustrated as separate components from that of the controller 12, however, those skilled in the art will recognize that memory 14 and timer 16 may be incorporated into controller 12. Controller 12 may be one component or a collection of individual control elements. Further, several features of controller 12 can be implemented in software, however, those skilled in the art will also recognize that such systems may be implemented in hardware), causes the computer to perform a method for triggering at least two safety functions from a predefined plurality of safety functions in a motor vehicle (see at least abstract; wherein providing a first vehicle safety countermeasure and providing a second vehicle safety countermeasure), the at least two safety functions including a first safety function and at least one second safety function that is different than the first safety function (see at least paragraph 0041; wherein each countermeasure may have an individual actuator associated therewith. In that case, controller 12 may direct the individual countermeasure actuator to activate the particular countermeasure. Examples of a countermeasure within the countermeasure system include occupant seatbelt pretensioners, bumper height changing including nose-dipping, braking, the pre-arming of internal airbags, the deployment of exterior or internal airbags, pedal control, steering column positioning, head restraint and knee bolster control), and the method comprising: 	in an instance in which the first safety function is triggered, generating a trigger signal to trigger the at least one second safety function (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated), wherein the generating of the trigger signal to trigger the at least one second safety function is performed: 		in response to a recognition of a trigger signal, which has been generated in response to a recognized occurrence of an event, to trigger the first safety function, the generation of the trigger signal to trigger the at least one second safety function not being performed in response to the recognized occurrence of the event (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated); and/or 		in response to a recognition that the first safety function has been triggered (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated).  	As per claim 12, Rao discloses wherein: the generating of the trigger signal to trigger the at least one second safety function is performed in response to the recognition of the trigger signal, which has been generated in response to the recognized occurrence of the event, to trigger the first safety function; and the generation of the trigger signal to trigger the at least one second safety function is not performed in response to the recognized occurrence of the event (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated).  	As per claim 13, Rao discloses wherein the generating of the trigger signal to trigger the at least one second safety function is performed in response to the recognition that the first safety function has been triggered (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated).  	As per claim 14, Rao discloses wherein: the generating of the trigger signal to trigger the at least one second safety function is performed in response to the recognition of the trigger signal, which has been generated in response to the recognized occurrence of the event, to trigger the first safety function; and the generation of the trigger signal to trigger the at least one second safety function is not performed in response to the recognized occurrence of the event (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated).  	As per claim 15, Rao discloses wherein the generating of the trigger signal to trigger the at least one second safety function is performed in response to the recognition that the first safety function has been triggered (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated).  	As per claim 16, Rao discloses wherein: the generating of the trigger signal to trigger the at least one second safety function is performed in response to the recognition of the trigger signal, which has been generated in response to the recognized occurrence of the event, to trigger the first safety function; and the generation of the trigger signal to trigger the at least one second safety function is not performed in response to the recognized occurrence of the event (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated).  	As per claim 17, Rao discloses wherein the generating of the trigger signal to trigger the at least one second safety function is performed in response to the recognition that the first safety function has been triggered (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rao et al. (USPGPub 2004/0117116) in view of Kufer (USPGPub 2016/0121834). 	As per claim 3, Rao discloses wherein: the first safety function is of an active function type (see at least paragraph 0041; wherein each countermeasure may have an individual actuator associated therewith. In that case, controller 12 may direct the individual countermeasure actuator to activate the particular countermeasure. Examples of a countermeasure within the countermeasure system include occupant seatbelt pretensioners, bumper height changing including nose-dipping, braking, the pre-arming of internal airbags, the deployment of exterior or internal airbags, pedal control, steering column positioning, head restraint and knee bolster control); 	for each safety function that is of the active function type, recognition of a trigger signal that triggers the respective function is responded to by triggering, or evaluating whether to trigger, another of the at least two safety functions (see at least paragraph 0010; wherein the controller determines a collision threat with a target object, selectively activates the first vehicle safety countermeasure as a function of the collision threat, and activates the second vehicle safety countermeasure in the second mode when the first vehicle safety countermeasure is activated). Rao does not explicitly mention one or more of the at least one second safety function is of a passive function type; and recognition of trigger signals that trigger functions that are of the passive function type does not result in a responsive triggering of any other of the at least two safety functions. 	However Kufer does disclose:	one or more of the at least one second safety function is of a passive function type (see at least paragraph 0015; wherein provision is made in the method according to the invention to have the control device trigger a second device to apply a counterforce upon at least one occupant at a predetermined second time instance which follows the first time instance prior to the predicted collision); and 	recognition of trigger signals that trigger functions that are of the passive function type does not result in a responsive triggering of any other of the at least two safety functions (see at least paragraph 0015; wherein provision is made in the method according to the invention to have the control device trigger a second device to apply a counterforce upon at least one occupant at a predetermined second time instance which follows the first time instance prior to the predicted collision).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kufer with the teachings as in Rao. The motivation for doing so would have been to improve the coupling of a vehicle occupant to the vehicle during the collision, see Kufer paragraph 0004.

Allowable Subject Matter
Claims 4-7 and 9-10 are allowed over the prior art of record.
The closest prior art of record is Rao et al. [USPGPub 2004/0117116], hereinafter referred to as Rao.
Rao discloses a method and a control unit for triggering at least two safety functions from a predefined plurality of safety functions in a motor vehicle, the at least two safety functions including a first safety function and at least one second safety function that is different than the first safety function, and the method comprising: a) recognizing a trigger signal that triggers the first safety function; and b) responsive to the recognition of the trigger signal that triggers the first safety function, generating a trigger signal to trigger the at least one second safety function.
As per claim 4, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein: the recognized trigger signal that triggers the first safety function is output in response to a recognition of an existence of a hazardous situation based on sensor data; the recognition of the trigger signal is performed by monitoring each of one or more of the plurality of safety functions in order to recognize whether one or more trigger signals for triggering any of the one or more of the plurality of safety functions has been output; and the generating of the trigger signal responsive to the recognition of the trigger signal includes: accessing a metalogic responsive to the recognition of the trigger signal that triggers the first safety function, the metalogic defining links from one or more of the plurality of safety functions, including the first safety function, to one or more other ones of the plurality of safety functions, including the at least one second safety function; and outputting one or more trigger signals for triggering the at least one second safety function in response to identification of a definition in the metalogic of a link from the first safety function to one or more of the at least one second safety function.
As per claim 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious the recognized trigger signal that triggers the first safety function is output in response to a recognition of existence of a hazardous situation based on sensor data; the recognition of the trigger signal is performed by monitoring each of one or more of the plurality of safety functions in order to recognize whether one or more trigger signals for triggering any of the one or more of the plurality of safety functions has been output; and the generating of the trigger signal responsive to the recognition of the trigger signal includes: accessing a metalogic responsive to the recognition of the trigger signal that triggers the first safety function, the metalogic defining links from one or more of the plurality of safety functions, including the first safety function, to one or more other ones of the plurality of safety functions, including the at least one second safety function; and outputting one or more trigger signals for triggering the at least one second safety function in response to identification of a definition in the metalogic of a link from the first safety function to one or more of the at least one second safety function.
Claims 5-7 depend from claim 4 and claim 10 depends on claim 9 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662